

FOURTH AMENDMENT TO
EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETE AGREEMENT


This Fourth Amendment to Employment, Confidentiality and Non-Compete Agreement
(this “Amendment”), dated as of August 1, 2019 (“Amendment Date”), is by and
between Elevate Credit Service, LLC, a Delaware limited liability company
(“Employer”) and Chris Lutes (“Employee”).


Recitals


WHEREAS, the parties entered into that certain Employment, Confidentiality and
Non-Compete Agreement, dated as of January 5, 2015, which was amended by that
certain First Amendment to Employment, Confidentiality and Non-Compete
Agreement, dated as of December 11, 2015, further amended by that certain Second
Amendment to Employment, Confidentiality and Non-Compete Agreement, dated as of
March 1, 2017, and further amended by that certain Third Amendment to
Employment, Confidentiality and Non-Compete Agreement, dated as of January 24,
2019 (collectively, the “Original Agreement”); and


WHEREAS, as a result of Employee assuming additional executive responsibilities
following the resignation of Kenneth E. Rees as President and Chief Executive
Officer of Employer, the parties mutually desire to further amend the Agreement
as set forth in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows.


Agreement
1.
Definitions. Capitalized terms used but not defined in this Amendment shall have
the respective definitions given to such terms in the Original Agreement. The
Agreement shall mean the Original Agreement as amended by this Amendment.



2.
Compensation. The following new Section 2.3.5 is hereby added to the Agreement,
which shall provide as follows:



“2.3.5
Interim Compensation. During such time that Jason Harvison is serving as
Employer's Interim Chief Executive Officer and Interim President, Employer shall
pay Employee an additional Five Thousand Dollars ($5,000) per month, less
applicable taxes and withholdings, payable on the last payroll date of each
month."



3.
Entire Agreement. The Original Agreement, as amended by this Amendment,
constitutes the entire understanding and agreement among the parties regarding
the subject matter hereof. Except as specifically amended by this Amendment, the
Original Agreement is ratified and confirmed in all respects.



4.
Signatures. This Amendment may be executed in any number of counterparts, each
of which shall be enforceable against the parties that execute such
counterparts, and all of which together shall constitute one instrument.
Signatures received by facsimile, PDF file or other electronic format shall be
deemed to be original signatures.



<signature page follows>


15651.001 4817-5779-1134 v.1    1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, in accordance with Section 8 of the Original Agreement, the
undersigned have executed this Amendment on the Amendment Date.






ELEVATE CREDIT SERVICE, LLC






_/s/ Jason Harvison________________________
Name: Jason Harvison
Title: Interim Chief Executive Officer


CHRIS LUTES






_/s/ Chris Lutes___________________________
Name: Chris Lutes







15651.001 4817-5779-1134 v.1    2